04/27/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0104



                Supreme Court Cause No. DA 21-0104

                            **********

ERIC HATHAWAY,                )
                              )
     Plaintiff and Appellant, )
                              )
     vs                       )       ORDER GRANTING
                              )       APPELLANT’S MOTION FOR
ZOOT ENTERPRISES, INC.,       )       EXTENSION OF TIME TO
                              )       FILE OPENING BRIEF
     Defendant and Appellee. )
_____________________________ )

     Based upon the unopposed motion filed by Appellant Eric

Hathaway and pursuant to Rule 26(1) M.R.App.P., the time withing

which Appellant has to file his opening brief is extended from May 12,

2021 to June 12, 2021.

     DATED this _____ day of ________________, 2021.



                                 ________________________________



c.   John M. Kauffman
     Jill Gerdrum




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  April 27 2021